NOTICE OF ALLOWANCE
Election/Restrictions
Claims 2-7, 9-11, 13-15 are allowable. The restriction requirement, as set forth in the Office action mailed on 6/2/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821 .04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 2-7, 9-11, 13-15 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1 21 1, 1215, 170 USPO 129, 131 -32
(CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat exchanger that allows air and refrigerant to exchange heat therebetween, the heat exchanger comprising: wherein the distributor is a pipe-shaped member, and includes a partitioning wall that extends in a longitudinal direction of the distributor in an inside thereof, wherein the inside of the distributor is divided by the partitioning wall into a first chamber and a second chamber that form the refrigerant flow path, wherein an inlet port for the refrigerant is formed in the first chamber at one longitudinal end portion of the distributor, wherein a discharge port that connects the first chamber and the second chamber to each other is formed between the partitioning wall and the distributor at an other longitudinal end portion of the distributor, wherein the plurality of heat transfer tubes of the windward cores are connected to4Application No. 16/613,042 Reply to Office Action of August 31, 2021the first chamber, wherein the plurality of heat transfer tubes of the leeward cores are connected to the second chamber, and wherein in the first chamber the refrigerant flows from the one longitudinal end to the other longitudinal end and in the second chamber the refrigerant flows from the other longitudinal end to the one longitudinal end.
The closest prior art reference is: Ito (10,670,344 B2):
 Ito discloses a heat exchanger that allows air and refrigerant to exchange heat therebetween, the heat exchanger comprising: a plurality of heat exchanger cores including a plurality of heat transfer tubes arranged side by side and a plurality of fins, one of the cores is a windward core that is disposed on a windward side of a flow of the fed air and an other of the cores is a leeward core that is disposed on a leeward side of the flow of the fed air; and a distributor to which the plurality of heat transfer tubes of the plurality of heat exchanger cores are connected to distribute the refrigerant therebetween,
 does not disclose wherein the distributor is a pipe-shaped member, and includes a partitioning wall that extends in a longitudinal direction of the distributor in an inside thereof, wherein the inside of the distributor is divided by the partitioning wall into a first chamber and a second chamber that form the refrigerant flow path, wherein an inlet port for the refrigerant is formed in the first chamber at one longitudinal end portion of the distributor, wherein a discharge port that connects the first chamber and the second chamber to each other is formed between the partitioning wall and the distributor at an other longitudinal end portion of the distributor, wherein the plurality of heat transfer tubes of the windward cores are connected to4Application No. 16/613,042 Reply to Office Action of August 31, 2021the first chamber, wherein the plurality of heat transfer tubes of the leeward cores are connected to the second chamber, and wherein in the first chamber the refrigerant flows from the one longitudinal end to the other longitudinal end and in the second chamber the refrigerant flows from the other longitudinal end to the one longitudinal end.
Further, there appears to be no reason to modify the apparatus of Ito to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763